UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q /A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-152-439 HEALTHMED SERVICES LTD. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1905 South Eastern Avenue, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YESo NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) 1 Table of Contents Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Actx YES o NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YES o NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 182,100,000 common shares issued and outstanding as of August 1, 2010 Explanatory Note This Amendment number 1 on Form 10-Q/A amends the quarterly report of Healthmed Services Ltd. (the “Company”) on Form 10-Q for the fiscal quarter ended June 30, 2010, as filed with the Securities and Exchange Commission on August 23, 2010.This amendment is being filed to (i) attach as an exhibit that certain promissory note date June 30, 2010, in the principal amount of $375,000 and which we executed and delivered to MED Ventures Ltd. and (ii) amend Exhibits 31.1 and 31.2. 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. These financial statements have been prepared by Healthmed Services Ltd. without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted in accordance with such SEC rules and regulations. In the opinion of management, the accompanying statements contain all adjustments necessary to present fairly the financial position of our company as of June 30, 2010, and our results of operations, and our cash flows for the three month six month periods ended June 30, 2010. The results for these interim periods are not necessarily indicative of the results for the entire year. The accompanying financial statements should be read in conjunction with the financial statements and the notes thereto filed as a part of our company’s Form 10-K. 3 Table of Contents Healthmed Services Ltd (A Development Stage Company) June 30, 2010 Index Balance Sheets (unaudited) 5 Statements of Operations (unaudited) 6 Statements of Cash Flows (unaudited) 7 Notes to the Financial Statements (unaudited) 8 4 Table of Contents Healthmed Services Ltd. (A Development Stage Company) Balance Sheets (unaudited) June 30, December 31, ASSETS Current Assets Cash $ 52 $ Total Assets $ 52 $ LIABILITIES AND STOCKHOLDERS’EQUITY (DEFICIT ) Current Liabilities Accounts Payable $ $ — Note Payable – related party — Total Liabilities $ $ — Stockholders’ Equity (Deficit) Common Stock, 750,000,000 shares authorized, $0.001 par value, 182,100,000 and 182,100,000 shares issued and outstanding as ofJune 30, 2010 and December 31, 2009, respectively Additional Paid-in Capital Deficit Accumulated During the Development Stage ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ 52 $ (The accompanying notes are an integral part of these financial statements) 5 Table of Contents Healthmed Services Ltd. (A Development Stage Company) Statements of Operations (unaudited) Period from Three months ended June 30, Six months ended June 30, September 14, 2000 (Inception) To June 30, Expenses General and administrative $ Professional fees Consulting fees — Software Development Costs — — Total Expenses Net Loss Before Taxes ) Provision for Income Tax — Net Loss $ ) ) $ ) $ ) $ ) Net Loss Per Share – Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding – Basic and Diluted (The accompanying notes are an integral part of these financial statements) 6 Table of Contents Healthmed Services Ltd. (A Development Stage Company) Statements of Cash Flows (unaudited) Six months ended June 30, September 14, 2000 (Inception) To June 30, Operating Activities Net (loss) $ ) $ ) $ ) Increase in accounts payable — Net Cash (Used) in Operating Activities ) ) ) Financing Activities Proceeds from contributed capital — Proceeds from sale of common stock — — Borrowings on debt – related party — Cash Provided by Financing Activities Net Increase (Decrease) in Cash ) 52 Cash, Beginning of Period — Cash, End of Period $
